IN THE SUPREME COURT OF THE STATE OF NEVADA


                      ROGER BARNES; AND MAUREEN                                    No. 82348
                      BARNES,
                      Appellants,
                      vs.
                      SCOTCH PINE HOMEOWNERS                                       FILE
                      ASSOCIATION, INC., A NEVADA NON-
                      PROFIT CORPORATION; KEVIN
                                                                                   NOV 1 8 2022
                      SENATOR, INDIVIDUALLY AND AS
                      DIRECTOR OF SCOTCH PINE
                      HOMEOWNERS ASSOCIATION, INC.;
                      AND PATRICK M. MILLETT, AS A
                      DIRECTOR OF SCOTCH PINE
                      HOMEOWNERS ASSOCIATION, INC.,
                      Respondents.

                                                    ORDER OF REVERSAL AND REMAND

                                        This is an appeal from a district court order granting a special
                     motion to dismiss under Nevada's anti-strategic lawsuit against public
                     participation (anti-SLAPP) statutes.            Second Judicial District Court,
                     Washoe County; Scott N. Freeman, Judge.'
                                        Appellants Roger and Maureen Barnes owned property in the
                     Scotch Pines neighborhood and appeal the dismissal of their latest
                     complaint2 arising from long-standing disputes with their homeowners'
                     association and neighbors serving on the association's board (collectively



                          1 Pursuant to NRAP 34(f)(1), we have determined that oral argument
                     is not warranted in this appeal.

                          2The   Barneses previously attempted to bring similar cases against
                     SPHOA. The first was dismissed for failing to mediate. The second was
                     dismissed for failing to include the individual directors listed as named
                     parties in the attempted mediation.
SUPREME COURT
        OF
     NEVADA


(01 1947A    allgp


                           klK1-1-!•.     s   -ry
                                                                                   22-
                            • ••0"...
                SPHOA). Respondent Kevin Senator was the Barneses' next-door neighbor
                and president of the Board. After the Barneses filed their first lawsuit, they
                allege SPHOA, including Senator, began harassing them at HOA meetings.
                After long-standing disputes with the Barneses,3 Senator submitted a
                complaint to the Association about the Barneses. SPHOA then issued what
                they reference as a "courtesy letter" to the Barneses informing them Senator
                had complained that the Barneses were stalking him at his property,
                leaving debris and painting portions of Senator's property, and leaving
                "[m]annequins placed in windows that scare the neighbors." The Barneses
                submitted a written response denying Senator's allegations. SPHOA emails
                from around the same period revealed that the Board was discussing ways
                they could indirectly recoup expenses accrued from the previous cases
                brought by the Barneses through fines or future litigation.
                             The Barneses sued SPHOA,4 and SPHOA moved to dismiss
                under Nevada's anti-SLAPP statutes. The district court granted SPHOA's
                motion, concluding that SHPOA established that the Barneses' claims were
                based on "good faith communication[s] in furtherance of the right to petition
                or the right to free speech in direct connection with an issue of public
                concern." NRS 41.660(3)(a). The Barneses appealed. After reviewing the


                      30ne  board member suggested via email that the issues between
                Senator and the Barneses began after Senator threatened Roger Barnes
                and several other owners and escalated after Senator began dumping dirt
                on the Barneses property. However, Senator alleged that during this period
                the Barneses were actually harassing him. Both the Barneses and Senators
                allegedly sought protective orders against one another.

                       4The Barneses asserted numerous claims, including breach of
                contract, breach of the covenant of good faith and fair dealing, breach of
                fiduciary duty, defamation, false light, civil conspiracy, and unlawful
                retaliation under NRS 116.31183.
SUPREME COURT
          OF
      NEVADA

                                                      2
10) 1c).17A
district court's order granting the anti-SLAPP motion to dismiss de novo,
see Coker v. Sassone, 135 Nev. 8, 11, 432 P.3d 746, 749 (2019), we reverse
and remand.
            Under the first prong of an anti-SLAPP analysis, the party
moving for dismissal must show, "by a preponderance of the evidence, that
the moving party's claim is based upon a good faith communication in
furtherance of the right to petition or the right to free speech in direct
connection with an issue of public concern."       NRS 41.660(3)(a).   This
requires the moving party to show that the comments at issue fall into one
of four categories of protected communications enumerated in NRS 41.637.
Stark v. Lackey, 136 Nev. 38, 40, 458 P.3d 342, 345 (2020). At issue here
are only two categories, NRS 41.637(3) and (4), which protect a:
                   (3) Written or oral statement made in direct
            connection with an issue under consideration by a
            legislative, executive or judicial body, or any other
            official proceeding authorized by law; or
                  (4) Communication        made      in    direct
            connection with an issue of public interest in a
            place open to the public or in a public forum.
Once the moving party has established that the comments fall into a
protected category, they must additionally show that the communication
was made in good faith, or that it "is truthful or is made without knowledge
of its falsehood." NRS 41.637; see also NRS 41.660(3)(a); Shapiro v. Welt,
133 Nev. 35, 39, 389 P.3d 262, 268 (2017).       In determining whether a
communication was "made in good faith, the court must consider the 'gist
or sting' of the communicationü as a whole, rather than parsing individual
words." Rosen v. Tarkanian, 135 Nev. 436, 437, 453 P.3d 1220, 1222 (2019)
(internal quotation marks omitted).




                                      3
                                   We conclude that SPHOA's courtesy letter to the Barneses was
                       not made in direct connection with an issue under consideration in an

                       official proceeding authorized by law. See NRS 41.637(3); see also Talega
                       Maint. Corp. v. Standard Pac. Corp., 170 Cal. Rptr. 3d 453, 461 (Ct. App.
                       2014) (holding that an HOA meeting was not an official proceeding for the
                       purposes of anti-SLAPP protection). Further, SPHOA's internal emails and
                       conversations discussing future ways to recoup fees from prior litigation are
                       not protected under NRS 41.637(3) because they were not made in
                       connection with pending court litigation.
                                   Additionally, we conclude that SPFIOA's courtesy letter as well
                       as internal emails and conversations regarding ways to recoup fees from
                       prior litigation were not made in direct connection with an issue of public
                       interest in a public forum. See NRS 41.637(4); Shapiro, 133 Nev. at 39, 389
                       P.3d at 268 (adopting guiding principles on what constitutes "an issue of
                       public interest"); see also Damon v. Ocean Hills Journalism Club, 102 Cal.
                       Rptr. 2d 205, 209, 212 (Ct. App. 2000) (holding that a "public forum" is a
                       place that is open to the public or where information is freely exchanged,
                       regardless of whether it is uninhibited or controlled). While we have held
                       that certain communications regarding HOAs to be matters of public
                       interest in a pubhc forum, the SPHOA's communications here do not impact
                       a substantial number of people, as there are only twenty homes in the
                       neighborhood, and further were shared privately between the I3arneses and
                       SPHOA Board rnernbers.5 Cf Kosor v. Olympia Companies, LLC, 136 Nev.
                       705, 707-08, 478 P.3d 390, 393 (2020) (finding that statements regarding




                            5There do not appear to be additional communications addressed by
                       the parties that form the basis of the Barneses' claims.
SUPREME COURT
          OF
      NEVADA
                                                            4
1,1:U 1947A    elgo>
                alleged misfeasance in the management of an HOA of more than 8,000
                homes to be of public interest).
                            Furthermore, even if SPHOA showed that the communications
                at issue fell into one of these categories, SPHOA did not show that the gist
                of their communications were truthful or made without knowledge of their
                falsehood. Generally, "an affidavit stating that the defendant believed the
                communications to be truthful or made them without knowledge of their
                falsehood is sufficient to meet the defendant's burden absent contradictory
                evidence in the record." Stark, 136 Nev. at 43, 458 P.3d at 347. However,
                when no affidavit is attached, courts look to the evidence the movant
                provides to show that statements were made in good faith. See Coker, 135
                Nev. at 13, 432 P.3d at 750. In their motion practice in the district court
                SPHOA never asserted the statements were made in good faith, nor did they
                include an affidavit affirming the truth of the statements made or provide
                other evidence to demonstrate the good faith of the statements. See Coker,
                135 Nev. at 12-13, 432 P.3d at 750 (holding that a defendant who made no
                reference whatsoever in his declaration as to whether his statements were
                truthful or made without knowledge of their falsehood did not meet his
                burden under prong one of the anti-SLAPP analysis); cf. Delucchi v. Songer,
                1.33 Nev. 290. 300, 396 P.3d 826, 833 (2017) (holding that a defendant
                demonstrated that his com munication was true or rnade without knowledge
                of its falsehood when, in a declaration, he stated that the information
                contained in his communication "was truthful to the best of his knowledge,
                and he made no statements he knew to be false") (alterations omitted); see
                also Taylor v. Colon, 136 Nev. 434, 440-41, 482 P.3d 1212, 1218 (2020)
                (holding that a declarant's assertion that he rnade a communication he
                believed to be true and accurate constituted a showing of good faith). The

SUPREME COURT
        OF
     NEVADA
                                                     5
401 1947A
                      Barneses, on other hand, included a declaration frorn Roger Barnes which
                      stated he could, if called as a witness, testify to the facts in the opposition
                      to the special motion to dismiss.      The Barneses also included several
                      attachments, including emails between SPHOA Board members that
                      suggested some degree of falsity to SPHOA's statements and cast doubt on
                      their good faith motivations for making them.
                                    Because SPHOA did not show that their communications were
                      made in direct connection with an official proceeding or an issue of public
                      interest in a public forum, nor that their communications were made
                      truthfully or without knowledge of their falsehood, we hold that SPHOA did
                      not meet their burden under the first prong of the anti-SLAPP analysis.
                                    Accordingly, we
                                    ORDER the judgment of the district court REVERSED AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order.




                                                                                           J.
                                                          Caclish


                                                                                           J.




                                                                                           Sr. J.




SUPREME COURT

      OF
   NEVADA

                                                            6
  P147A    ,   '"ZP
                cc:   Hon. Scott N. Freeman, District Judge
                      Madelyn Shipman, Settlement Judge
                      Doyle Law Office, PLLC
                      Perry & Westbrook, P.C.
                      Washoe District Court Clerk




SUPREME COURT
          OF
      N EVADA

(01 1,),I7A